Citation Nr: 1551043	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  11-28 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating higher than 10 percent for lumbosacral strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1972 to August 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2012 and December 2014, pursuant to a separate claim filed by the Veteran, the RO granted service connection for right leg sciatica secondary to the low back disability and assigned a 20 percent rating effective September 16, 2011 and service connection for left leg sciatica secondary to the low back disability and assigned a 10 percent rating effective October 25, 2014. The Veteran has not separately appealed these awards. However, the Board will consider whether he is entitled to a higher rating or earlier effective date for his right and left leg sciatica within the context of his low back claim, to the extent that the rating criteria for spine disabilities contemplate separate ratings for associated neurologic abnormalities.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at
a Travel Board hearing in June 2013. A copy of the hearing transcript is of record.


FINDINGS OF FACT

1. During the entire time period on appeal, the Veteran's service-connected lumbosacral strain with degenerative disc disease has been manifested by forward flexion between 70 and 80 degrees, combined range of motion of the thoracolumbar spine is between 210 and 220 degrees, no abnormal gaits, and Intervertebral Disc Syndrome (IVDS) with at least one week but less than two weeks of incapacitating episodes per year.

2. During the entire time period on appeal, the Veteran's right leg sciatica has been mild to moderate.

3. During the entire time period on appeal, the Veteran's left leg sciatica has been mild.

4. The Veteran's service-connected right leg sciatica was first shown in the record in an April 21, 2011 private treatment record. 

5. The Veteran's service-connected left leg sciatica was first shown in the record during an October 25, 2014 VA medical examination.


CONCLUSIONS OF LAW

1. The Veteran's service-connected lumbosacral strain with degenerative disc disease meets the criteria for a 10 percent disability rating. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5237 and 5243 (2015).

2. The Veteran's service-connected right leg sciatica meets or approximates the criteria for a 20 percent disability rating. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520 (2015).

3. The Veteran's service-connected left leg sciatica meets the criteria for a 10 percent disability rating. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520 (2015).

4. The criteria for an earlier effective date of April 11, 2011, but no earlier, for the grant of service connection for right leg sciatica have been met. 38 U.S.C.A. 
§§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156(c), 3.400 (2014).

5. The criteria for an earlier effective date for the grant of service connection for left leg sciatica have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156(c), 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter sent in November 2010.

All available relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible. The evidence of record includes the Veteran's Report of Separation Form (DD Form 214), service treatment records, service personnel records, VA medical records, private medical records, and lay statements from the Veteran.

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination reports and VA medical opinions are factually informed, medically competent, and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Regarding the Veteran's Travel Board hearing before the Board, 38 C.F.R. 
§ 3.103(c)(2) requires that a Veterans Law Judge (VLJ) fully explain the issues and suggest the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position. Bryant v. Shinseki, 23 Vet. App. 488 (2010). During the Veteran's hearing all parties agreed as to the issues on appeal. The parties also generally discussed evidence contained in the record and the sources of treatment the Veteran had received for the disabilities he is claiming. There is no indication there is any outstanding, obtainable evidence pertinent to this claim. The duties under Bryant have been met. To the extent there were any shortcomings, the Veteran was not prejudiced because of the lack of any further obtainable pertinent evidence. Moreover, in his hearing testimony he evidenced his actual knowledge of the type of evidence and information needed to substantiate this claim. Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim). Consistent with Bryant, the presiding VLJ complied with the duties set forth in 
38 C.F.R. § 3.103(c)(2) (2015).

The Appeals Management Center (AMC) substantially complied with the Board's September 2014 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). The AMC scheduled the Veteran for a VA medical examination to determine the Veteran's current level of disability and re-adjudicated the claim. The AMC has complied with the Board's instructions.

All necessary assistance has been provided to the Veteran. The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim. The Board is unaware of any such evidence.

Increased Rating

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt material to the determination is resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings. And this practice is employed irrespective of whether it is an established or initial rating. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (VA's anti-pyramiding regulation). However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code. Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

Degenerative Disc Disease of the Lumbar Spine

Disabilities affecting the spine are rated based on either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or, if involving IVDS, based on incapacitating episodes, in particular, their frequency and duration. The General Rating Formula for Diseases and Injuries of the Spine covers Diagnostic Codes 5235-5242, whereas IVDS is addressed in Diagnostic Code 5243.

Diagnostic Code 5237, so within the range of Diagnostic Codes 5235-5242, specifically concerns lumbar strain.  Diagnostic Code 5242, in particular, concerns degenerative arthritis of the spine and indicates to see also Diagnostic Code 5003 since it, too, pertains to rating degenerative arthritis (hypertrophic or osteoarthritis).  Diagnostic Code 5003, as well as Diagnostic Codes 5235-5242, indicates to rate the arthritis on the basis of the extent it causes limitation of motion of the specific joint or joints affected.  

Diagnostic Codes 5235-5242, since specifically concerning limitation of motion of the spine, provide a 10 percent rating when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, the combined range of motion of the thoracolumbar spine is between 120 and 235 degrees, or where muscle spasm or guarding does not result in an abnormal gait or abnormal spinal contour. A 20 percent rating is assigned where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or where muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is assigned if evidence shows forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, a 50 percent rating if the evidence shows unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating if the evidence shows unfavorable ankylosis of the entire spine (that is, when additionally considering the adjacent cervical segment). 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from zero to 90 degrees, extension is from zero to 30 degrees, left and right lateral flexion are from zero to 30 degrees, and left and right rotation are from zero to 30 degrees. 38 C.F.R. § 4.71a, Plate V (2014).

Diagnostic Code 5243 provides for evaluation of intervertebral disc syndrome (IVDS) based on incapacitating episodes. Under Diagnostic Code 5243, IVDS or disc disease, is rated either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations, whichever method results in the higher rating. If there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, a 10 percent rating is warranted. If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted. If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted. If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is warranted. The revised IVDS rating criteria do not provide for an evaluation in excess of 60 percent on the basis of the total duration of incapacitating episodes. 

Note 1 to the revised Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician. Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician. If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes. 67 Fed. Reg. 54345, 54347 (August 22, 2002).

The Court has held that VA adjudicators must analyze the evidence of pain, weakened movement, premature or excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded. Schafrath, 1 Vet. App. at 592. Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in. See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). Indeed, when § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. See Burton v. Shinseki, 25 Vet. App. 1 (2011).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion. See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011). Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance. Id. at 37. In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss. Id. at 36. In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable under the applicable DC. The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion. Moreover, where the DC is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply. Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

The Veteran's December 2010 VA medical examination showed that the Veteran had forward flexion to 75 degrees. The Veteran had extension to 35 degrees. The Veteran had right and left lateral flexion to 45 degrees. The Veteran had right and left lateral rotation to 30 degrees. The Veteran reported tightness at the end of all range of motions. The Veteran reported stiffness with prolonged sitting and worse when working in cold areas. The Veteran reported flares with working in the cold or with weather changes. His pain was rated during a flare-up at 6 out of 10. The Veteran's flare-ups had short-lived duration. Warmth and movement helped with the flare-ups. The Veteran had no additional loss of function due to fatigue, weakness, lack of endurance, and incoordination with flares. There was no evidence of painful motion, spasm, weakness, or tenderness. There were no postural abnormalities, fixed deformity (ankylosis) or abnormality of musculature of the back. There was no evidence of acute fracture or dislocation. There were degenerative changes in the form of anterior osteophytes. The Veteran did not have an abnormal gait. 

The Veteran's January 2013 VA medical examination showed that the Veteran had flexion to 80 degrees with evidence of painful motion at 80 degrees. The Veteran had extension to 30 degrees with evidence of painful motion at 20 degrees. The Veteran had right and left lateral flexion to 30 degrees with no objective evidence of painful motion. The Veteran had right and left lateral rotation to 30 degrees with no evidence of painful motion. The Veteran reported flare-ups that impact his lifting, bending, walking, and carrying. There was no additional limitation of motion after repetitive testing. There was functional loss, functional impairment, and/or additional limitation of motion after repetitive use causing less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing. There was no guarding or muscle spasm. The Veteran's strength was normal. The examiner noted that the Veteran had IVDS of the thoracolumbar spine with at least one week but less than two weeks of incapacitating episodes. The examiner also noted that arthritis of the lumbar spine was documented. The examiner noted that the Veteran had mild radiculopathy on the right with involvement of the L4/L5/S1/S2/S3 nerve roots. The Veteran did not have an abnormal gait.

The Veteran's October 2014 VA medical examination showed that the Veteran had flexion to 70 degrees with painful motion at 70 degrees. The Veteran had extension to 20 degrees with painful motion at 20 degrees. The Veteran had right and left lateral flexion to 30 degrees with painful motion at 30 degrees. The Veteran had right and left lateral rotation to 30 degrees with painful motion at 30 degrees. There was no additional limitation in range of motion after repetitive use. The Veteran had functional loss and/or functional impairment causing less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing. The Veteran reported pain and spasms twenty-four hours a day. He reported flare-ups causing increased pain at work with bending and twisting. The Veteran's lumbar spine was reported as tender to palpation. The Veteran had guarding. His strength and flexes were normal. The examiner noted that the Veteran had IVDS with incapacitating episodes of at least one week but less than two weeks. The examiner also noted that the Veteran had moderate right-sided radiculopathy and mild left-sided radiculopathy. The examiner noted that the Veteran's radiculopathy was as likely as not multifactorial, to include service-connected lumbar strain. The examiner stated that he was unable to determine the relative contribution of each factor. The Veteran did not have an abnormal gait. 

The Veteran's limitation of motion supports a 10 percent disability rating. At all times during the period on appeal, the Veteran's forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, his combined range of motion of the thoracolumbar spine is between 120 and 235 degrees, and the Veteran did not have an abnormal gait. Additionally, when the Veteran was shown to have IVDS during the January 2013 and October 2014 VA examinations, he was only shown to have incapacitating episodes with a duration of at least one week but less than two weeks. Under DC 5243 the Veteran's IVDS also supports a 10 percent disability rating. 

A 20 percent disability rating is not warranted unless forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or where muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 20 percent rating is only warranted for incapacitating episodes of IVDS if there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. 

Right and Left Leg Sciatica Higher Initial Rating

The Veteran's right leg sciatica has been evaluated under 38 C.F.R. §4.124a, Diagnostic Code 8520 and his left leg sciatica has been evaluated under Diagnostic Code 8720. Diagnostic Code 8520 is for paralysis of the sciatic nerve, and Diagnostic Code 8720 is for neuralgia of the sciatica nerve. Both diagnostic codes are evaluated as 80 percent disabling for complete paralysis; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) loss. For incomplete paralysis; severe, with marked muscular atrophy is evaluated as 60 percent disabling; moderately severe as 40 percent disabling; moderate as 20 percent disabling; and mild as 10 percent disabling. 

The Veteran's right leg sciatica has been evaluated as 20 percent disabling through the whole appellate period. During the Veteran's January 2013 VA medical examination, the Veteran's left leg sciatica was evaluated as mild. During the Veteran's October 2014 VA medical examination, the Veteran's right leg sciatica was evaluated as moderate. The Veteran is not entitled to a 40 percent disability rating without demonstrating moderately severe sciatica. 

The Veteran's left leg sciatica has been evaluated as 10 percent disabling through the whole appellate period. The Veteran did not demonstrate left leg sciatica during his January 2013 VA medical examination. During the Veteran's October 2014 VA medical examination, the Veteran's left leg sciatica was evaluated as mild. The Veteran is not entitled to a 20 percent disability rating without demonstrating moderate sciatica. 

Right and Left Leg Sciatica Earlier Effective Date

Generally, the effective date of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later. 38 U.S.C.A. 
§ 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).

The Veteran was granted service connection for right leg sciatica effective September 16, 2011, the date of the Veteran's explicit claim for a pinched nerve in his back. Radiculopathy of the right leg was not shown during the Veteran's December 2010 examination. The Veteran has submitted a private treatment record from S.C., NP from April 21, 2011 stating that the Veteran was seen for complaints of right leg pain and S.C. suspected it was related to the Veteran's low back. Because the Veteran applied for an increased rating for his low back disorder in October 2010 and the Veteran's right leg sciatica is a residual of his low back disorder, the relevant claim is the October 2010 claim. However, the record does not show the Veteran had right leg sciatica until April 21, 2011. Therefore, this is the earliest effective date for an award of service connection possible for this claim. 

The Veteran was granted service connection for left leg sciatica effective October 25, 2014. During the Veteran's December 2010 and January 2013 VA medical examinations, no radiculopathy of the left leg was shown. The Veteran's left leg sciatica is not shown until the Veteran's October 25, 2014 VA medical examination. Therefore, October 25, 2014 is the earliest date for an award of service connection for this claim. 


ORDER

A disability rating of greater than 10 percent for the Veteran's service-connected lumbosacral strain with degenerative disc disease is denied. 

A disability rating of greater than 20 percent for the Veteran's service-connected right leg sciatica is denied.

A disability rating of greater than 10 percent for the Veteran's service-connected left leg sciatica is denied.

Entitlement to an earlier effective date of April 21, 2011, but no earlier, is granted for service connection for right leg sciatica as secondary to service-connected lumbosacral strain with degenerative disc disease.





____________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


